WASHINGTON, Circuit Justice.
The jury have found the facts stated in the libel to be true, but where is the offence? If the rum was-taken out before the ’ arrival of the Hunter, within four leagues of the coast, the act is not prohibited by law. The place where the of-fence was committed is an essential part of it; if committed in any other place it is per fectly innocent. A conviction for burglary might as well be sustained, without laying the offence to have been perpetrated in the night time, as here, without stating in the libel or information, the place where the offence was committed.
It is said that the verdict will cure the defect. But a verdict cannot convert an innocent act into a criminal one. The plaintiff i» not bound to prove more than he lays in his declaration, and therefore we must presume-the case stated in it to have been proved and no other. If a proper ease be laid, but not with sufficient precision, and the 'defendant will not at a proper time take advantage of the defect; the court after verdict will presume that the want of precision, was supported at the time, by evidence, because as a proper ground for such evidence was laid it would have been proper; not so if no ground at all is laid. It has been properly observed at the-bar, that if this defect can be cured by intendment, it will be difficult to imagine a case-where a judgment can be arrested.
The decree of the district court reversed.